DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of specie II in the reply filed on 9/1/2022 is acknowledged. This is  found persuasive. The traversal is on the ground(s) that a search for the subject matter of specie II will also result also result in a search for the subject matter of specie I.  Thus the restriction is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the drum" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8, 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cummings US20180003685 in view of Monismith US20200106140.
Regarding Claim 1, Cummings discloses gas detection device for a container (battery enclosure 600 of fig. 6 and para. 70)  containing lithium-ion batteries, comprising: a sensing component (sensors 304, 306 of fig. 6 and para. 70)  , the sensing component configured to sense at least one of a carbon monoxide level (gas analyte of fig. 6 and par. 70 in view of para. 22) , a carbon dioxide level, or temperature within the container; and a controller (processor 310 of fig. 6  and para. 70 in view of para. 60)  configured to receive the at least one of the carbon monoxide level, the carbon dioxide level, or the temperature from the sensing component, and issue an alert in response to at one of the of carbon monoxide level, carbon dioxide level, or the temperature exceeding an associated predefined threshold(fig. 6 and para. 70 in view of paras. 66-67).
Cummings fails to explicitly disclose a sensing component configured to be received by a threaded port of a lid of the container.
However Monismith contemplates in fig. 5, 6 and para. 48 “For example, the sensor element (e.g., sensor wire 205, sensor 215) device or sensor wire can couple with the battery monitoring unit 615 through the extended portion 145 of the lid 135. Thus, measurements of internal variables or components of the battery cell 100 or battery pack 605 can be taken without puncturing a hole through the battery cell 100, drilling a hole through the battery cell 100, or other forms of damaging the integrity of the battery cell 100. The threaded hole 155 of the extended portion 145 can provide a port or a feedthrough for one or more sensor elements 160 (e.g., thermocouples, transducers, flow meters) that can couple with or be plugged into the battery monitoring unit 615 (e.g., appropriate data acquisition(DAQ) system) and allow internal variables of the battery cell 100 to be measured”. This reads on the claimed a sensing component configured to be received by a threaded port of a lid of the container.
Therefore, it would have been obvious for one ordinary skill in the art at the effective filling date of invention include the cited features of Monismith into Cunningham to monitor battery variable without damaging its structural integrity. 
Regarding Claim 8 it is analogous claim 1,  thus rejected on similar grounds. 
Regarding claim 11, Cunningham discloses in fig. 8 and paras. 22, 70 wherein the gas concentration includes at least one of a carbon monoxide level or a carbon dioxide level.
Regarding Claim 20, Cunningham and Monismith fail to disclose further comprising a power source configured to provide electric power to the sensing component and controller.
However Cunningham discloses in figs.3, 6 and paras. 59-66  processor 310 and sensors 304, 306 operating in an electrical environment.
Thus, it would have been obvious for one ordinary skill in the art at the effective filling date of invention to include in a power source  to effectuate the functions of an electrical system. 
Claim(s) 2, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham and Monismith as applied to claims 1, 8 above, and further in view of English US9490659.
	Regarding Claim 2, Cunningham and Monismith fail to disclose further comprising at least one indicator light.
	However English discloses in fig. 5 and col. 6:60-62 indicator light 65. 
	Therefore, it would have been obvious for one of ordinary skill in the art to include the cited features of English into Cunningham and Monismith to indicate battery status. 
Regarding Claim 9 it is analogous claim 2,  thus rejected on similar grounds. 

	Claim(s) 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham and Monismith as applied to claims 1, 8 above, and further in view Yamashita US20190288327. 
	Regarding Claim 7, Cunningham and Monismith fails disclose further comprising a pressure release valve configured to vent gas pressure within the container.
	However, Yamashita discloses in fig. 1 and para. 22 a control valve 22. 
	Therefore, it would have been obvious for one ordinary skill in art at the effective filling date of the invention to include the cited features of Yamashita into Cunningham and Monismith for general safety. 
Regarding Claim 15 it is analogous claim 2,  thus rejected on similar grounds. 

Allowable Subject Matter
Claims 3-6, 12-14, 16-17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685